Case 3:19-cv-02262 Document 1-1 Filed 04/25/19 Page 1 of 16




                      EXHIBIT 1

                                                              EXHIBIT 1
                                                              PAGE 18
3/21/19 - SOCIAL MEDIA SERIES LIMITED (5871481) - companiesoffice.govt.nz - Directors Consent Arend Alexander Hubert NOLLEN
                                         Case 3:19-cv-02262 Document 1-1 Filed 04/25/19 Page 2 of 16

           4/
           11 7"111NEW ZEALAND


                                        IMPORTANT! This document must be uploaded online OR
                                        faxed to 0508 266 736 (0508 CONSENT) or +64 9 913 4213
                                              Please do not return this document by post.


          Consent and certificate of director or directors of proposed company
          Section 141) Companies Act 1993
          Name of proposed company                                                                                    Barcode     (for office use)

           SOCIAL MEDIA SERIES LIMITED                                                                              E001128380
                                                                                                                      Proposed company number


                                                                                                                    ri871481
          IMPORTANT Fleaseennar0 that Ala era not a5scRialiffadfrom bong a director° this companybefore signing this consent fon?). Please read
          the sr/winked:in&list below

          Director's details (Pittas4 ensuie your full legalname isprovided.                           ore not allowed)
         First name(s)
                                              -    /••••   •••
                                             fr


                                             LArend               Alexander Hubert
          Surname
                                                  NOLLEN
         Full   residential address' 29 PinehaN.en Road
                                                  Pinehaven
                                                  Upper Hutt           5019
                                                  NZ

         Director's consent
         I consent to be a director of      the above, comfj         nyend certify   that I am not disqualiSed from being appointed or holding office as a
         dirocior   of a company.
         Signature                          (/)4 9
         Name of signatory                   19(eid Aloderl
         Date                               3 -01- zoi6
                                                                 DISQUALIFICATION DETAILS
        Inoue • noun that you are not disqualitiedtrom beings dkreciorfor this company before slg ring this consent form_
        t. A person who 4 Me 1 &Mina Person cannot b. a director of a calmer".
        2 A person cannot be a erector ot a convoy One or she ts any at the lolowarag• i under 18 poem diger
                   a an undaschargeor panArtapr
                     pmarbited Iron, Cerng a director or pronoter of, or being concerned 41e takingpert i► trio ofnagerrent M. a cowpony ernes any aretisgoey peovisione.
                   • emoted toe property order under section 30 or 31 al the Protection ol Personal and Property FiglWe At/ 1888.
                     not iiegiter because al ivoUrlornrni. careened et ox• comp/ore comieurron Of any).

        Pronebehid parsons
        3 Pgruwas protikid pomp •4•019 a deem: ar proartar of, or being ceravoract or taking pert ri the rronsgesient of. a company
                                                                                                                                    litchrle but Ore not Mired
                  ▪ WO,    4,1010 hard' been coreActed al a Maw twoirmg dashoneety M itto 40 ire yore

                    people prohibited by the reioixtrar Of Cooperman or the Financier roamers A/Moly from machowng a c-oapany.
                  I Pow protebiled intern the hewed *prescribed country, Stank or reattory pumas now Zealand) boo bring a Aaron pronceer ol. or bong
                  concerned or Isesv pet in the avereuenswit ot an oversees cooper/.
                    PIO*   poohtood maw aanoon 103A. 1039 103a or 103E of theUMW Pertneretaper Act 700* from barva isinevai pati ne, of paant ees. d.               or
                                                                                                                                                                         b o   w


                    CCOCOMed   or takra2 pen An the rienegerrant al, a Jested partnership
                  ▪ people prohibited under the tees d a proscribed malty. State. a forntOry (outside tier Zaabland) frOM berm a gierverat patinas co prorrviot at 01Dee
                  Came/nod or refiAng pal vi the rioneganant dale nn oninass knead pertnorship

        For mato Information rotor to SaaiO4s t51 and 382 to 385 or the Corrpeness Act 11793 View • con of the Act ankle Forhoe at wirwAriesietion.20vt

        Completed by                      Arend Alexander NOLLEN
                                          29 Pineterven Reed
                                          Pinehaven
                                          Upper MI           5019
                                          NZ
                                                                                                                                                            EXHIBIT 1
                                                                                                                                                            PAGE 19
Case 3:19-cv-02262 Document 1-1 Filed 04/25/19 Page 3 of 16




                      EXHIBIT 2

                                                              EXHIBIT 2
                                                              PAGE 20
  3/21/19 - SOCIAL MEDIA SERIES LIMITED (5871481) -
                                                    companiesoffice.govt.nz - Documents - Director Consent Form 08 Jan 2016
                            Case 3:19-cv-02262 Document 1-1 Filed 04/25/19 Page 4 of 16




Lis
         •' ' -.    .
                    NEW ZEALAND


                                  IMPORTANT! This document must be uploaded online OR
                                  faxed to 0508 266 736 t0508 CONSENT! or .64 9 913 4213
                                        Please do not return this document by post.

     Consent and certificate of director or directors of proposed comPanY
     secsoe 1211 Campanili; Act 1993
     Name 01 proposed company                        Clare ode /Or once use)


       SOCIAL MEDIA SERIES LIMITED                                                                          50001128381
                                                                                                          Proposed company number

                                                                                                            5871481
                                                                                                 &An 'pro.; et s consort kern Poo,*road
    11111P°RTANT
    the ("squawk-   PAP." en"" Irlair,C*4 NO Mg 6 sqvillaw from, t, ong a a rocsoramos celerity).
                   maws obtain berodi

                           (Pleas, enSuf. Yaw' Mr *gal nem, rs orvirxisd Wars ire nOtailfOtteirit
    ri:hr.CI" .1 6.14141                                                            ---         —
    r irst names)                                   - - --
                                        Leon Francis
   Surname
                                        HEDGES
   Full resKlential address             8d Wald°      Grote
                                        Awake
                                        Lower Nutt            5011
                                        NZ

   Director's consent
   I consent to be a direr:10(0f 11110 SWAP 0OrnPanyand Certify that I            am not disqualified *Om being appoinied or tickling office as a
   director of a corn pang.

   Signature

  Flame of    sAgnatory
                                          L_eci,e7
  Oats


                                                  DISQUALIFICATION DETAILS
 Pis as • ensure that you are not disciuahfied fr ern being a director for this company Wore s igning this consent form.
     aurlaN 0, t4 4 ran a Flatus* Coeson co-vv. e. • anktY C.1 4 Chlorghlmy
  A Cidribl c*      ii. a &wear of a ccesawyt re ar ahr a 104 OM* 043101609 • i$00.0 IS own asp
                 vAddrhorpot Ddiqin4S
           • SoCiPabtol MYR behalf a CIPIChv 010Cr•C440 of. 470 Pod, CalCirn1P0 Cr /4004; 4140/ n teasfr./9/44V0/ Ci. a COppag, ulcer wy btsratcri Pt% dorNs
           • 444*Kiaea shy         CrOlir 4"0••• sectegV or JIT orMt ProrocConol Arson' w Preerry ;bees Ars Ina
             -Kr ovemit hrcalse cerequarerntrirs cvs4s0460 0 to* CV‘tany a coraNikon Wiry,

PteliktosPO;wawa
1 P.P7Orti jei bibarr4 ft " cowl a ardor of prortl•I at w boot coned or rex AN per ri the frerutorrsier or a corypeAy etotoef• Dul are rot /wow re
             • ;woo iory xeciree•P cs' craoor a cerre irwehing roarwomel, m ewe last Noire."
               Pecos Nohow gyms. Rilopirtribr or CIYIN10410 or IONP F, "c 4ra't ar I kelp*" t       nt a come,                                     111
            • impoogr prohotos Lour OW 4Pos d • OrritPitteel co,
                                                              uVSlate.    cetryitary loat4, Nem :ewe' lapin bows; s *rocky of WOW., a Of &NV
           torfoporrof or Logy Awln tM allowigwribir d en overseas ciyroirry
           • MOP inibbitra, •••ve, whoa ?OA.             map 10,7f d tea fantod Paneershos Act :OM bon bortmow. 0~ I Pougwoo of of twig
           camoormicl a Ming Dalai tear rronsgronws of a hated partnuiesho
           • ;woe prcitibirof stalso  err cal a plieltiord cowery. Stare, te•Y*Cey 100'40 Wu 11010000/11 Mgr 1$0019 e two* 00, 001w PurVior Wtv i•ng
          "h"'      "a fogia Owl 09 to *sefrpowrost et an overload footed pattriarstip

                                                                                     views cosy sf     la Gam                              FPI !   ' 1
kg* POV 0401,6140 rMW to 1•043not 15f art it? to We rteCorpemes Art fa)

Completed by                     Arend Alexander MX LEN
                                 29 Aneltaven Road
                                 PoNsNr•
                                 Wow Ilia               5019
                                 NZ                                                                                                    EXHIBIT 2
                                                                                                                                       PAGE 21
Case 3:19-cv-02262 Document 1-1 Filed 04/25/19 Page 5 of 16




                      EXHIBIT 3

                                                              EXHIBIT 3
                                                              PAGE 22
3/21/19 - SOCIAL MEDIA SERIES LIMITED (5871481) - companiesoffice.govt.nz - directors David James Pekka PASANEN
                                        Case 3:19-cv-02262 Document 1-1 Filed 04/25/19 Page 6 of 16




                         NEW ZEALAND
          A ir

                                          IMPORTANT! This document must be uploaded onbne OR
                                          faxed to 0508 266 736 (0508 CONSENT) or +64 9 913 4213
                                                 Please do not return this document by post.


         Consent and certificate of director or directors of proposed company
         .-.,.Lbu11l..,A1)  Cum pan.4.6 &t          *SO

         Name of proposed company                                                                                           Bart odo lfcr      c•Fricrt Wie I



           SOCIAL MEDIA SERIES LIMITED                                                                                        50001128382
                                                                                                                            Proposed company number

                                                                                                                              5871481
        IMPORTANT Pearl!' On-Sum tAnt You we nal ruCitAtrifed from berm csrercteroirbit =won,/ bete* rticinrig this consent Awn Pease fir ad
        the Ciseuaelineetbn Malts below

        Director's details (P110050 ensure your r il lege!name os pto rdect                         trlettD1x are net &Mowed)

        First name(s)
                                                   David James Pekka
        Surname                                     PASANEN
        Full residential address! 43 Rmerside Drke
                                  Waiwnetu
                                  Lower Hun      5010
                                  NZ

         Director's consent
         I cons ent to be a director ol the abosee corn pany and certify mat I am not disquarthed from being appointed or holding office as a
         directly 01 a company,

         Signature

         Name of signatory                                    PQ5cotsv)
         Date                                           lo /16 -
                                                               DISQUALIFICATION DETAILS
        Kin*      ensure that you are not disqualifiedfrom being a dire ctor for thks company before signing this consent form,
                                          pylon care. try o socror of a conpary
        f A poison rho M .1 nor a noft
        Z A pond.; carpool tw a dwocesy ria roman), • he or she 13 ai or Jruit tototerOg • sArtOrr 18 yien 4r W.
                    err unoschavad banana
                    profit foe horn beep a dryad de tronstof or. dY using cohoormt or toiong OaK ro 41w rronagotrweil at, a convoy'..,wirer any                 suguran, prormoti
                    otkiect Jo t erwoloorty orow orlde sec/Or/30 or 3f of rho Prototoccid Poison& and Poporry fkihti Ate I 4118-
                    nct &gide tiot at,se of regimen/1On cortremod iA Mr coinkeny's Conitrfation Wend.


       PromItifloor prwsaas
                                                         PlOrtlier QC or 1501119 COMeincil of taring pal ern" ervraigottnot or, o cortiowty erickd r. b.4 ere roar Meow             —
       1 loaf yowl prorkilod from bore; o OirtrCeof
                    • ANON ailbo twat bow cars-ear/of a crirrit Jervollang atihorte.itym Ow LW b..* roam
                      mpoOle "NNW       by rho Firroshay o(0:erfiarrire or the RnOrvisi MAIO§ ALthorty from trimagwIst a cc' rkiote
                                                                                                                                                                 d on
                      00004 iirCestri4d ondee Vhe lows oI a porscrotad cov."11, Store. orromfoey (ours.* Now Zoafrole) from bona a deriKlor of orwritlie
                   cancorhod or lahog pail tho errinocenonf 01, art evaKsoas cohpotry
                                                                                                                                                          LV 0,9•5figl igr oh,
                     pawls prohits.0o4 undo, ' soefoOri 103.4, 1039, 1030 or f03E of rho Lorted Patipashoi Art 2CCIa thYrobs•V • Whe' Pol••1                                         eihori
                   coheorned or taircap parr ov rho ononvoironi rd. a Amord parrnorsrap.
                                                                                                                                                                or
                    poop* wastiired under the tats of a0111Crtird tOurhy, Stare, orldrrotery !Wilde            Alm ZiwAffIrn 61"    15.4.47 4 94114411 pail"(        cYDPI:"‘ 411 43(15.4" 9
                  nxicoemod      taloa goof M rho nonaporrlohr of         rwarsoas &reed Filelefihrk


      r tY In v* " 16YrifekV1 eeicero mocricruk   *1 and 3412 to .3.33 of rho Corrpahos   Act rP93 We* aLV
                                                                                                       .   t         MI   Ad mono for*" er`r_v* k"P'146°' 9°4171-

      Completed by                         Arend Alexander KILLEN
                                           29 Rnehaven Road
                                           Rnehev en
                                           Upper Hun         5019
                                                                                                                                                                          EXHIBIT 3
                                                                                                                                                                          PAGE 23
Case 3:19-cv-02262 Document 1-1 Filed 04/25/19 Page 7 of 16




                      EXHIBIT 4

                                                              EXHIBIT 4
                                                              PAGE 24
3/15/19 http://companiesoffice.govt.nz    SOCIAL
                   Case 3:19-cv-02262 Document      MEDIA
                                               1-1 Filed       SERIES
                                                         04/25/19 Page 8LIMITED
                                                                        of 16   (5871481)

         (V NEW ZEALAND
            COMPANIES OFFICE
                                                                                                                                    All Registers           Login fi        Create    Rod
                                                                                                                                                                                      me



            COMPANIES                                      Registering a company                      Manage and maintain                     Help centre                            Search. O.
            REGISTER


                                                                                                                                                                  welcome Guest


                                                                                                                                   NY TOOLS      •   REQUEST AUTHORJTY x.

                               SOCIAL MEDIA SERIES LIMITED (5871481) Registered                                                               Last updated on 03 Dec 2018

                               To maintain this company Logsaftere


                                               Page_   Certificate of Incorporation    2Company Extract
                                    Company Summary     Addresses      Directors (3)     Shareholdings (3)   Documents (15)    PPSR Search


                                Company number:               5871481
                                                                                                                        Additional NZBN Information
                                NZBN:                         9429042134008
                                                                                                                        Trading Name:
                                Incorporation Date:           08Jan 2016
                                                                                                                        Phone Number:
                                Company Status:               Registered
                                                                                                                        Email Address:
                                Entity type:                  NZ Limited Company
                                                                                                                        Website:
                                Constitution filed:           No
                                                                                                                        Industry        M694040 Internet advertising
                                AR filing month:              November , last filed on 03 Dec 2018
                                                                                                                        Classification: service



                                Ultimate holding company      No


                                carnally addresses*           Registered Office
                                                              Arend Nollen, 9 Mccarthy Grove, Clouston
                                                              Park, Upper Hutt, 5018 . New Zealand
                                                              Address for service
                                                              Arend Nollen, 9 Mccarthy Grove, Clouston
                                                              Park, Upper Hutt, 5018 New Zealand
                                                              View all addresses

                                Directors                     Showing 2 of 3 directors

                                                              Leon Francis HEDGES
                                                              34 Mount Marua Way, Mount Marua, Upper
                                                              Hutt, 5011 New Zealand
                                                              Arend Alexander Hubert NOLLEN
                                                              9 Mccarthy Grove, Clouston Park, Upper Hutt,
                                                              5018 , New Zealand
                                                              View more director details

                                Company record link           I31p://appicompaniesoffice.govt.nzlio/5871481,



                                                                                                                     Generated on Friday, 15 March 201911:42:10 NZDT




            COMPANIES REGISTER                               DOING BUSINESS IN NEW ZEALAND?                                                                 ABOUT


            Manage and maintain                               7
                                                             NN         A More business                                 business.                           f          in
            Help centre                                                 V Less work                                     govt.
            News and notices                                 B       N %EV ZEALAND PAT:t ES, NUMBER                     nz
                                                                                                                                                            Subscribe to our newsletter


                                                                                                                                                            Terms and conditions

                                                                                                                                                            Contact us




                      MINISTRY OF BUSINESS,                                                                                                                                                       EXHIBIT 4
                      INNOVATION & EMPLOYMENT
                      /1110 NA WHAKATUTUKI                                                                                                                               NewZealand Government    PAGE 25
            PRIVACY     COPYRIGHT                                                                                                                    0 2019 NEW ZEALAND COMPANIES OFFICE
Case 3:19-cv-02262 Document 1-1 Filed 04/25/19 Page 9 of 16




                      EXHIBIT 5

                                                              EXHIBIT 5
                                                              PAGE 26
3/21/19 http://companiesoffice.govt.nz SOCIAL MEDIA SERIES LIMITED (5871481)
                          Case 3:19-cv-02262 Document 1-1 Filed 04/25/19 Page 10 of 16
       (   NEW ZEALAND
           COMPANIES OFFICE
                                                                                                                                  All Registers       Login Q      Create      Real
                                                                                                                                                                               me



           COMPANIES                                        Registering a company                   Manage and maintain                 Help centre                           Search   Q
           REGISTER


                                                                                                                                                            Welcome Guest


                                                                                                                                                        Print this p390
                              Registered document
                               5871481 SOCIAL MEDIA SERIES LIMITED


                               Registration Date and Time                    08 January 2016 08:19:09

                               Document Type                                 New Company Incorporation

                               Presenter                                     Arend Alexander NOLLEN

                                                                             29 Pinehaven Road

                                                                             Pinehaven

                                                                             Upper Hutt 5019

                                                                             New Zealand


                               Company Details
                               Company number                                5871481

                               Company name                                  SOCIAL MEDIA SERIES LIMITED

                               Incorporated                                  08 Jan-2016

                               Company Status                                Registered

                               Entity type                                   NZ Limited Company

                               Constitution filed                            No

                               Annual return filing month                    11


                               Ultimate Holding Company                      No



                               Company Addresses
                               Registered office address                     Arend NoIlen, 29a Elmslie Road

                                                                             Pinehaven

                                                                             Upper Hutt

                               Address for service                           Arend NoIlen, 29a Elmslie Road

                                                                             Pinehaven

                                                                             Upper Hutt

                               Directors
                                                                             NOLLEN, Arend Alexander Hubert

                                                                             29 Pinehaven Road, Pinehaven, Upper Hutt, 5019, NZ



                                                                             HEDGES, Leon Francis

                                                                             8d Waldie Grove, Avalon, Lower Hutt, 5011, NZ



                                                                             PASANEN, David James Pekka

                                                                             43 Riverside Drive, Waiwhetu, Lower Hutt, 5010, NZ




                               Share Parcels
                               Total Number of Company Shares                99

                                                                             33

                                                                             NOLLEN, Arend Alexander Hubert

                                                                             29 Pinehaven Road, Pinehaven, Upper Hutt, 5019, NZ

                                                                             33

                                                                             HEDGES, Leon Francis

                                                                             8d Waldie Grove, Avalon, Lower Hutt, 5011, NZ

                                                                             33

                                                                             PASANEN, David James Pekka

                                                                             43 Riverside Drive, Waiwhetu, Lower Hutt, 5010, NZ




                              K RACK TO DOCUMENT LIST




           COMPANIES REGISTER                                 DOING BUSINESS IN NEW ZEALAND?                                                          ABOUT


           Manage and maintain
                                                              NN
                                                                       A More business
                                                               Z V Less work                                            business.                     f tlir in
           Help centre                                                                                                  govt.
           News and notices                                   B     N NEW ZEALAND BUSINESS NUMBER                       nz
                                                                                                                                                      Subscribe to our
                                                                                                                                                      newsletter ET

                                                                                                                                                      Terms and conditions                 EXHIBIT 5
                                                                                                                                                      Contact us
                                                                                                                                                                                           PAGE 27
                     MINISTRY OF BUSINESS,
                     INNOVATION Et EMPLOYMENT
                     HIKINA WHAKATUTUKI                                                                                                                            NewZealand Government
Case 3:19-cv-02262 Document 1-1 Filed 04/25/19 Page 11 of 16




                       EXHIBIT 6

                                                               EXHIBIT 6
                                                               PAGE 28
3/21/19 - SOCIAL MEDIA SERIES LIMITED (5871481) - companiesoffice.govt.nz - Documents - Shareholder Consent Leon Hedges
                   Case 3:19-cv-02262 Document 1-1 Filed 04/25/19 Page 12 of 16

tf--             NEW ZEALAND

                            IMPORTANT! Des docurrsent must bo uploaded online OR
                            1.),A7d to 0508 266 736 (0508 CONSENT? of .6.4 9 913 4213.
                                     Please do not return this document by post.



       Consent of shareholder of proposed company
       sect., 1:511) CtrnOarsoi. Act 1V)3
       Mune of proposed CO' P•                                                         0a,r(opp ir,s alike use)


       SOCIAL MEDIA SERIES LIMITED                                                      50001128384
                                                                                       Propose.) company number

                                                                                        5871481

   Ims.1"1:ftes 1 49"               Leon Francis HEDGES

   Stsatatioldses address           8d Wald* Grove
                                    AvMon
                                    Losses. Hun
                                    NZ


   Marobfre of Awes Mb
                                    33

   Shims /Wadies c anssol
   I acifisseit to act as shareholder ofIse abava aroposed camp:1001d b tail" Ole nurnbSt of owes spooled.


   Signature                              tg.       t •-9
   141.1rn• at signatory                           He C1
                                                       4, V.-1
                                      ears
   Oat,
                                         fi/'s

                                           IMPORTANT INFORMATION
  ShArirhorders
           A irvit r Now 0444144 Milled of torrilrytive terfrol be wowed one* Ours register Siv%efe. fat *many*, 'NOM Melilla
           by a fan* INVra nava of fee binahes motto enferod rtattekeeby as ~atom of ashy. tomcat
           biota of eve persons rame Nand ago* ad mg r vt kfOlf ham r,u%I be brooded
           A motto address, private bp*, OX hunter o thcA I:ermined kr P. sNagehtafer s Adams.
          OnY one wow mil conks, ins form I or snares ars baba gon0y • ah taws them oath shareIv**, nustcorrrinip and sq.,
          final oe n form rot Meg Ivry on n thornic.nrii
                                                                                                                            r ip
          I 7* thatc•lobnr a a twilitalperson, pleas* 90, a rese!enial&Idiots I P. spierosoopro 1 body corporate ON*. co, •
              / /1•10 Oftl regsteol Ortrat or, 41 t does rat Iwo a legoilired
          1/414                                                                   adtkoss c4 de pent galpike of Ousel's§
          4 iris form trays boon Weld by an agOnt I motto Itttnyvernei by Po roe wren) Wawa"; eve ages lo sir I Ansa env al
         * Pens P. would be used C e Menthe thafehOlief 01, overseas and kasatra 'Our M !Winn hen tine ttrOalrf,a 10 be
         intone+allocl To Obtain Mae rifOrnuatri on Ms times% ntkalrg a sante saitocataalcri foraritart vat our w ittisa•
           r ths fame sow ahem pbm. ev ot Mornay tleatiOrritit h1.41prof& a CarWcata ol Nan ArraCatcn To Man Eros
           nl supsisan Orr tart ft OC •11s rieet r.4 Cut w 4140



 Comp:41.d by
                                 r Aree.sAward«hated
                                   29 PaNshirrin Fbad
                                   Poehirren
                                 ' Ikver ti Al        6019
                                   PC
                                                                                                                  EXHIBIT 6
                                                                                                                  PAGE 29
Case 3:19-cv-02262 Document 1-1 Filed 04/25/19 Page 13 of 16




                       EXHIBIT 7

                                                               EXHIBIT 7
                                                               PAGE 30
3/21/19 - SOCIAL MEDIA SERIES LIMITED (5871481) - companiesoffice.govt.nz - Documents - Shareholder Consent David Pasanen
                                 Case 3:19-cv-02262 Document 1-1 Filed 04/25/19 Page 14 of 16



                      NEW ZEALAND

                                   IMPORTANT! This document must be uploaded online OR
                                  taxed to 0508 266 736 (0508 CONSENT) or +64 9 913 4213.
                                         Please do not return this document by post.


         Consent of shareholder of proposed company
         Set floc' 1211) COrritiames Act 19Q3
         Nam* of proposed company                                                                       Barcode (for eke use)

          SOCIAL MEDIA SERIES LIMITED                                                                     50001128385
                                                                                                        Proposed company nientbar

                                                                                                         5871481

        Shareholder's full legal name        David James Pekka PASANEN

        Shareholder's address                43 Riverside Drive
                                             Wamho tu
                                           , Lower Hutt           5010
                                             NZ



        Number of shares held
                                              33

         Shareholder's consent
          consent to act as shareholder of the above proposed companyand to taking Me number of shares specified.


         Sfrgnature

         Name of signatory                         id         1civ5cflel
         Date
                                        [VOI/16 _
         Shareholders
                                             IMPORTANTINFORMATION
                 A trust_ w tether rupees tied sr•pbed or constructive. cannot be entered on the share register. Where. tar ex any*. e'l.wes are herd
                 by a fan* trust eh* name of the trustees must be entered incirvidualy as members ad a share parcel
                 heats of the person's harry ire not allow ed The tutlegat name must be provided
                 A postal address. parole bag or DX number a not permitted for the shareholder's address
                 Only one person met complete the form r the shares roe held potty w Ah abets then each Shareholder trust Complete' and 112n
                 ther own form, indealing they own thempintly
                r the shareholder is a naturalperson. please gives resclentief address. I the shareholder eg a booy rootporalo P SO 9^, e 'he
                adckess of its registered office or, I I does not have a registered office, the addrfYSS Of is PrVICIPai Place of bUsilleSS
                r the form has been signed by an agent. e 111.011 be accompanied by the nstrument authorising the agent to sir I. Anoxantio
                kg. hem this w ould be used is w hen the shareholder is overseas and unable to sign the loan* hen                       to be
                                                                                                                      iheemPanYw is
                 morporated     To °Oben rore riforrrnbon on this process inducing a sarici e auttioreaucn term then Vei our web
                   Vus forme signed under power ot attorney, the attorney mast proviakt a certificate (4 taan-torkorAtion• To obtain more
               information on the process Ellen veil our lei ebsile


        Completed by
                                            Arend Alexander NOLLEN
                                            29 Finehaven Road
                                            Prehaven
                                            upper Hatt        50)9

                                                                                                                                              EXHIBIT 7
                                                                                                                                              PAGE 31
Case 3:19-cv-02262 Document 1-1 Filed 04/25/19 Page 15 of 16




                       EXHIBIT 8
                                                               EXHIBIT 8
                                                               PAGE 32
4/6/19 - SOCIAL MEDIA SERIES LIMITED (5871481) - companiesoffice.govt.nz - Shareholders Consent Arend Nollen
                                     Case 3:19-cv-02262 Document 1-1 Filed 04/25/19 Page 16 of 16

                      NEW ZEALAND

                                   IMPORTANT! This document must be uploaded onime OR
                                   faxed to 0508 266 736 (0508 CONSENT) or +64 9 913 4213.
                                          Please do not return this document by post.


          Consent of shareholder of proposed company
          Section 12(1) Companies Act 1993
          Name of proposed company                                                                    Barcode        offs use)


           SOCIAL MEDIA SERIES LIMITED                                                               L50001128383
                                                                                                      Proposed company number

                                                                                                       5871481

          Shareholder's full legal names      Arend Alexander Hubert NOLLEN

          Shareholder's address              29 Pinehaven Road
                                             Pinehaven
                                             Upper Hutt    5019
                                             NZ

         Number of shares held



         Shareholder's consent
         I consent to act as sharer olderof       abo
                                                   (      proposed corn panyand to taking the number of shares specked.


         Signature

         Name of signetOry                greild .A/cde.)
         Date                            07         01 - Zog

                                                     IMPORTANT INFORMATION
         Shareholders
                 A that. whether expressed. rrvied or constructive. cannot be entered on the share rogIsler„ Wham for fawn*. shams we he id
                 by a family trust the nano of the trustees rrusl be entered individual,/ as members of a shire osrcel.
                 bilk& of the person's name are not allow ed. The tut Jogai name must be provided.
                A postal address, private beg or DX nurber is not permitted for the shareholder's address.
           •    pinly one person trust conviete this form If the shares are held ph** w Mothers then seat shareholder (rust complete and sign
                their cm n form incicatng they raw n theinjoney.
                If the shareholder is a natural person, Flieets give a residential address if the shareholder is a body corporate. please give the
                address orb registered off ice or. 4 i>doee not have a registered off Ito, the address el its principal piece of busness.
                   the farm has been sighed by an apart, t must be accorrparrad by the etstrunivit authorising the agent to sgn L An example
                w here this would be used e3 w hen the shereholder is overseas and unable to sign the formw hen the company is to be
                ncorporated. To obtain mere nformalim on this process including a sample authorisation fonnthen yea our le °tote.
                11 Owe form is signed under pow or of attorney, the attorney ;rust provide a Certificate of Non-Revocubon To obtan nue
                nf emotion on this process then vrsit our w ebste.



        Completed    by
                                             Arend Alexander NOLLEN
                                             29 Ffrostvevon Road
                                             Prishaviwi
                                             Upper 1-liAt        5019


                                                                                                                                           EXHIBIT 8
                                                                                                                                           PAGE 33
